DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 -9, 21 - 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 9, 21 and 26 - 31, are rejected under 35 U.S.C. 103 as being anticipated by Balsells’316 (U.S. Patent # 5984316) in view of Balsells’666 (U.S. Patent # 4934666) and in further view of Janian (U.S. Patent # 6419236).

Regarding claim 1, Balsells’316 discloses a seal comprising: an annular jacket (132, fig 6) comprising a body defining an annular recess (recess within jacket, fig 6); wherein the jacket comprises: a heel (heel 134, fig 6), a first lip (lip 138 at the top 
a helical spring disposed within the annular recess (142 within the recess of jacket, fig 6);
wherein the seal comprises a planar back surface adapted to at least partially contact an adjacent back surface of a neighboring seal (132 has back surface 134 capable to at least partially contact an adjacent back surface of a neighboring seal, fig 6),
wherein at least one of the lips bows outward after installation of the spring, and (first lip 138 bows outward after installation of the spring, as the spring will bias the lips outward after installation due to the force provided by the spring on the lips).

Balsells’316 does not disclose a support member disposed within the helical spring and capable of contacting an inner surface of the spring to provide a biasing force against the helical spring in the operational state.
However, Balsells’666 teaches a support member disposed within the helical spring (504 within 502, fig 22a) and capable of contacting an inner surface of the spring to provide a biasing force against the helical spring in the operational state (intended use limitation, 504 contacts the spring 502, fig 22a, Col 13, Lines 53 - 61).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the support member of Balsells’666 with the spring of Balsells’316 to provide biasing/support to the spring and thus prevent damage to the spring and thereby the seal assembly (Balseslls’666 Col 13, lines 53 - 61).
Balsells’316 does not disclose wherein at least one of the lips is arcuate when viewed in cross-section.
However, Janian teaches wherein at least one of the lips is arcuate when viewed in cross-section (first lip 12 is arcuate when viewed in cross-section as seen in fig 1).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify one of the lips of Balsells’316 to be arcuate as in Janian to provide support to the spring so that the spring provides a constant diametrical force on the seal (Janian Col 2, Lines 24 - 26).


Regarding claim 4, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein, in a relaxed state, the support member contacts the helical spring at approximately diametrically opposite locations (Balsells’666 - 504 tight fit within 502 contacting diametrically opposite locations, fig 22a).


Regarding claim 5, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein, in a relaxed state, the support member provides a slight biasing force against the helical spring. (Balsells’666 - 504 biases 502, fig 22a).
However, the combination does not explicitly state that the support member provides a biasing force against the helical spring of less than 10 N/mm (though as detailed above examiner is of the opinion such is implicitly disclosed).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to have the support member provides a biasing force against the helical spring of less than 10 N/mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide sufficient biasing force to the seal assembly. Additionally such is an obvious design principle to modify the amount of biasing performed by a biasing member to optimize sealing versus the amount of friction depends on the intended use of the seal.

Regarding claim 6, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein the helical spring has a generally round cross section in the relaxed state and a generally polygonal cross section in the operational state (Balsells’316 See Fig. 6, as it is shown with a general oval cross-section which is considered to be generally round, as it is shown as generally polygonal as there are a variety of polygonal shapes that the disclosed cross-section is similar to, and/or as when in use it can be subject to deformation which can somewhat flatten portions of the cross-section leading to an even more generally polygonal cross-section).

Regarding claim 7, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein the support member comprises a second 

Regarding claim 8, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein the first and second lips extend from the heel in a generally same direction, and wherein the annular recess is disposed between the first and second lips (Balsells’316 recess between two lips, fig 6).

Regarding claim 9, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein the support member has a width, as measured in a radial direction of the seal (Balsells’666 width of 504, fig 22a), and a height, as measured in an axial direction of the seal (Balsells’666 height of 504, fig 22a), and wherein the helical spring has an inner diameter that is greater than the width of the support member (Balsells’666 - 502 has width greater than width of 504, fig 22a).

Regarding claim 21, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal.
Balsells’316 does not disclose that the seal is adapted to provide an effective sealing characteristic at temperatures below -25° C.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to provide an effective sealing characteristic at temperatures below -25° C, since it has been held that where the general conditions of a claim are disclosed 

Regarding claim 22, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal wherein the support member comprises a metal or a polymer (Balsells’666, Col 1, Lines 52 - 63- metal for spring 504, fig 22a.

Regarding claim 26, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein the helical spring comprises a plurality of coils (Balsells’316 - 142 has plurality of coils as it is a canted coil spring, fig 6).

Regarding claim 27, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein at least two adjacent coils of the helical spring at least partially overlap one another (Balsells’316 two coils of 142 overlaps as it is a canted coil spring, fig 6).

Regarding claim 28, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein the support member comprises a uniform cross section as measured around the seal (Balsells’666 - 504 has uniform cross section around seal, fig 22a).

Regarding claim 29, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein the support member of the seal has a width, measured in a radial direction of the seal, and a height, as measured in an axial direction of the seal (Balsells’666 width and height of 504, fig 22a), and wherein the helical spring has an inner diameter that is no less than the width of the support member, as measured in the relaxed state (Balsells’666 inner diameter of 502 no less than width of 504, fig 22a).

Regarding claim 30, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein, in a relaxed state, the support member provides a biasing force against the helical spring of less than 10 N/mm (See rejection to claim 5).

Regarding claim 31, the combination of Balsells’316, Balsells’666 and Balsells’788 discloses the seal, wherein the support member extends around the entire circumference of the seals (Balsells’666 - 504 around the entire circumference of the seal, fig 22a).

Claims 2, 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Balsells’316 in view of Balsells’666 and Janian and in further view of Hoffman (U.S. Patent # 4103909).
Regarding claim 2, the combination of Balsells’316, Balsells’666 and Janian discloses the seal.
Balsells’316 does not disclose the annular jacket further comprises an insert disposed adjacent to the annular recess.
However, Hoffman teaches a similar seal assembly with an annular jacket that further comprises an insert (9, fig) disposed adjacent to the annular recess (9 within the recess). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the insert of Hoffman within the recess of Balsells’316 to provide better retention of the helical spring within the recess, and to prevent damage to the seal assembly (Hoffman column 1 lines 46-52).

Regarding claim 3, the combination of Balsells’316, Balsells’666, Janian and Hoffman teaches the seal, wherein the body of the annular jacket comprises a first material, wherein the insert comprises a second material, and wherein the first material is different than the second material (the material of the jacket is shown as a different material than the insert 9, fig of Hoffman).

Regarding claim 25, the combination of Balsells’316, Balsells’666, Janian and Hoffman discloses the seal, wherein the insert is disposed along an axial end of the annular recess (Hoffman insert 9 at the axial end of the recess of 6, fig).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Balsells’316 in view of Janian, Balsells’666 and Hoffman, and in further view of Bradshaw (U.S. PG Pub # 20130180733).
Regarding claim 23, the combination of Balsells’316, Balsells’666, Janian and Hoffman discloses the seal.
The combination does not disclose that the first material comprises a relatively softer material as compared to the second material.
However, Bradshaw teaches that the first material comprises a relatively softer material as compared to the second material (back up ring 100, fig 1 is PAEK, Para 0026).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to include the material of the backup ring of Bradshaw with the spring of Balsells’316 to provide rings of different modulus to provide good support back up ring to the seal ring (Bradshaw abstract).
Regarding claim 24, the combination of Balsells’316, Balsells’666, Janian, Hoffman and Bradshaw teaches the seal, wherein the first material comprises a UHMWPE, a fluoropolymer such as PTFE (back up ring 100, fig 1 is PAEK, Para 0026 of Bradshaw), or a blend comprising a fluoropolymer, and wherein the second material comprises a material or blend of materials harder than PTFE, such as a PEEK 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675